DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,615,880 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claims 1, 9, and 17:
Present invention
U.S. Patent No. 10,615,880 B2
1. A coherent optical receiver device, the device comprising:  3a constrained frequency-domain block least means square (CFBLMS) circuit 4module configured to receive a discrete Fourier transform (DFT) of an input signal, a DFT of the 5error of the input signal, and a DFT of a Chromatic Dispersion (CD) output signal;  6wherein the CFBLMS circuit module is configured to filter the input signal 7according to a CFBLMS algorithm that determines the difference between the DFT of the CD 8output signal and a circular convolution term, the circular convolution term being derived from 9the DFT of the input signal, the DFT of the error of the input signal, and a frequency domain 10window.
a constrained frequency-domain block least means square (CFBLMS) circuit module, the PMD equalizer circuit module being configured to compensate for PMD affecting the input signal following compensation by the CD equalizer circuit module; a second signal processing circuit module coupled to the PMD equalizer circuit module, the second signal processing circuit module being configured to retime the input signal and compute a DFT of an error of the input signal; wherein the CFBLMS circuit module is coupled to the second signal processing circuit module, the CD equalizer circuit module, and the PMD equalizer circuit module; wherein the CFBLMS circuit module is configured to filter the input signal according to a CFBLMS algorithm that determines the difference between a DFT output of the CD equalizer circuit module and a circular convolution term, the circular convolution term being derived from the DFT of the input signal, the DFT of the error of the input signal, and a frequency domain window.

explicitly reciting wherein the constrained frequency-domain block least means square (CFBLMS) circuit 4module is configured to “receive a discrete Fourier transform (DFT) of an input signal, a DFT of the 5error of the input signal, and a DFT of a Chromatic Dispersion (CD) output signal.”
	However, since claim 1 of 10,615,880 discloses wherein the CFBLMS circuit module determines the difference between a DFT output of the CD equalizer circuit and a circular convolution term, it is inherent that the CFBLMS circuit module receives a DFT output of the CD equalizer. The same is true for the DFT of the error  input signal and a DFT of a CD output signal. It is inherent that the CFBLMS circuit module of claim 1 of the 10,615,880 is configured to “receive a discrete Fourier transform (DFT) of an input signal, a DFT of the 5error of the input signal, and a DFT of a Chromatic Dispersion (CD) output signal,” as recited in claim 1 of the present invention.
	Claims 9 and 17 are rejected using the same reasoning.

	Regarding claims 2-8, 10-16 and 18-20:
	Claims 2-8, 10-16 and 18-20 of 10,615,880 are identical to claims 2-8, 10-16 and 18-20 of the present invention.

	

	




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148.  The examiner can normally be reached on Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








GINA M. MCKIE
Examiner
Art Unit 2631



/GINA M MCKIE/Examiner, Art Unit 2631        
/SHUWANG LIU/Supervisory Patent Examiner, Art Unit 2631